Name: Commission Regulation (EEC) No 3438/83 of 5 December 1983 amending Annex II to Regulation (EEC) No 2729/81 in respect of the validity period of export licences for certain cheeses exported to Australia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12. 83 Official - Journal of the European Communities No L 340/5 COMMISSION REGULATION (EEC) No 3438/83 of 5 December 1983 amending Annex II to Regulation (EEC) No 2729/81 in respect of the validity period of export licences for certain cheeSes exported to Australia Whereas the Commission reached agreement with the Government of Australia in October 1983 regarding the observance of certain price levels for a number of Community cheeses sold to the Australian market ; whereas the period of validity of export licences issued with advance fixing of refunds for these cheeses should be restricted to 60 days in order that move ­ ments in these prices may be followed more closely ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 9 of Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3) provides that export licences issued with advance fixing of the refund for exports of cheese to Australia are valid from their day of issue within . the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 (4) until the end of the sixth month following the date of issue ; HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2729/81 is hereby replaced by the following : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22. 6 . 1983 , p. 56 . (3) OJ No L 272, 26. 9 . 1981 , p. 19 . (4) OJ No L 338 , 13 . 12. 1980, p. 1 . No L 340/6 Official Journal of the European Communities 6. 12. 83 ANNEX II Period of validity of export licences with advance fixing of the refund Period of validity CCT heading No Description Compulsory destination (') (a) 30 days 04.04 Cheese and curd Zone E and Canada (b) 60 days ex 04.04 C 04.04 E I b) 1 Blue-veined cheese, excluding Roquefort Cheddar \ Australia ¢ ex 04.04 E I b) 2 Other cheeses of a water content, calculated by weight, of the non-fatty matter exceeding 47 % but not exceeding 62 % , except for :  Kefalotiri , Kefalograviera and Kasseri made exclusively from sheep's and/or goats ' milk  Asiago, Caciocavallo, Montasio, Provolone, Ragusano, Butterkase, Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio, Ricotto, Feta  cheeses of a fat content by weight in dry matter of less than 19 % and a dry matter content of 32 % or more by weight  cheeses of a fat content by weight in dry matter of 19 % or more and less than 39 % and a water content, calculated by weight, in the non-fatty matter of 62 % or less (c) Until the end of the sixth month following that of issue Other products specified in Article 1 of Regulation (EEC) No 804/68  (') See Article 1 1 (3 ). However, where Annex I excludes advance fixing of the refund for certain products and destinations,- the issue of an export licence for such products shall make it obligatory to export to a destination other than that indicated in Annex I.' Article 2 This Regulation shall enter into force on the third day follQwing its publication in the ' Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done , at Brussels , 5 December 1983 . For the Commission Poul DALSAGER Member of the Commission